Citation Nr: 1429925	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-02 180	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


THE ISSUE

Entitlement to service connection for right rotator cuff derangement with bursitis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 RO decision.  In October 2013, the Veteran presented sworn testimony in support of his appeal during a videoconference hearing before the undersigned Acting Veterans Law Judge.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's right rotator cuff derangement with bursitis is related to service.


CONCLUSION OF LAW

The criteria for service connection for right rotator cuff derangement with bursitis have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran seeks service connection for residuals of a right shoulder injury in service.  His service treatment records reveal complaints of right shoulder pain, but no firm diagnosis of a right shoulder disability.  During the hearing on appeal, the Veteran testified that he injured his shoulder doing an inverted push-up during required physical training.  The pain resolved upon treatment, although he described how the shoulder pain would flare-up over the years.  He did not want to have a physical profile that could potentially interfere with obtaining a future job as a policeman, so he did not pursue further documentation of the injury and the resulting disability during service.  He also testified that the flare-ups had worsened as he grew older and that presently the pain does not resolve as quickly and easily as it had in the past.  

In support of his current appeal, he has presented a statement from his treating chiropractor, indicating that the Veteran's current diagnosis is that of rotator cuff derangement complicated by bursitis.  In the statement, the chiropractor explains, "It is important to know that this type of condition is almost always initially caused by trauma.  I am aware that [the Veteran] has a history of injury to his shoulder in the military.  Based on this history, the presentation of his condition to me, and the examination findings, I believe the cause of the current shoulder problem is related to his activity and consequent injuries in the United States military."

After review of the record, and resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current right shoulder disability was incurred in service.  Accordingly, the Board concludes that under pertinent law, service connection for rotator cuff derangement with bursitis is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  










ORDER

Service connection for right rotator cuff derangement with bursitis is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


